Citation Nr: 1402132	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for service-connected chondromalacia; degenerative joint disease of the left knee (left knee disability), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 2008, the RO denied the Veteran's claim of entitlement to an increased rating for service-connected left knee disability.  In March 2011, the RO granted the Veteran's claim to reopen his previously denied claim of service connection for PTSD, and denied the claim on the merits.  

In his September 2010 claim for benefits, the Veteran contends he is entitled to service connection for PTSD.  The Board has recharacterized his claim more generally as one of entitlement to service connection for a psychiatric disorder to include anxiety disorder and PTSD.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

The issues of entitlement to service connection for a psychiatric disorder, to include anxiety disorder and PTSD, and entitlement to an increased rating for service-connected chondromalacia; degenerative joint disease of the left knee, currently evaluated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By a March 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not file a formal appeal of the decision.

2.  Evidence received since the RO's March 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability to include anxiety disorder and PTSD, and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final March 2008 determination wherein the RO denied the Veteran's claim of service connection for PTSD is new and material, and the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include anxiety disorder and PTSD, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With respect to the Veteran's claim to reopen his previously denied claim of entitlement to service connection for PTSD, the Board decides to reopen that claim.  As this decision is not unfavorable to the Veteran, even if VA has not fulfilled its duty to notify and assist with respect to this claim, such failure could be no more than harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

The Veteran seeks service connection for a psychiatric disorder to include anxiety disorder and PTSD.  By a March 2008 rating decision, service connection was denied on the basis that the Veteran did not have a diagnosis of PTSD, and an in-service stressor could not be verified.  The Veteran did not appeal that decision.  Therefore, the March 2008 decision denying the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.  

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In September 2010, the Veteran sought to reopen his previously denied claim for PTSD.  The Veteran was provided with a VA examination in December 2010, and February 2011 treatment records from the Shreveport Vet Center were added to the claims file.  In a March 2011 rating decision, the RO reopened the Veteran's claim for service connection, finding that new and material evidence had been submitted, and denied the claim on the merits for lack of a current diagnosis of PTSD made by an approved provider.  See 38 C.F.R. § 3.304(f)(3) (2013).  

Regardless of the actions of the RO to reopen the claim, the Board must independently determine whether the claim may be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1383 (Fed. Cir. 1996). 

At the time of the March 2008 final rating decision, the record included the Veteran's service treatment records, which showed no complaints or treatment for a psychiatric disorder.  Also of record were the Veteran's statements that he had been experiencing unpleasant thoughts of his military experiences, nightmares, difficulty sleeping, and waking from sleep in sweats.  He further stated that he witnessed many people being killed while serving in Vietnam.  

Upon review of the evidence added to the claims folder since the March 2008 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the evidence of record associated with the claims folder now includes a December 2010 VA examination report in which the examiner opined that the Veteran meets the Diagnostic and Statistical Manual of Mental Disorders, IV (DSM-IV) stressor criterion for PTSD and diagnosed the Veteran with anxiety disorder.  In addition, the claims file now contains a February 2011 VA mental status examination of the Veteran in which he described his symptoms and was diagnosed with moderate chronic PTSD by a Licensed Master of Social Work (LMSW).  

This evidence qualifies as new evidence, as it was not in the record before the RO at the time of the March 2008 rating decision, and it is not cumulative or redundant of the prior existing evidence of record.  It is also material, in that it relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder to include anxiety disorder and PTSD; specifically, that of a current disability and credible supporting evidence of an in-service stressor.  This new evidence additionally raises a reasonable possibility of substantiating the Veteran's service connection claim.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder to include anxiety disorder and PTSD.  

ORDER

The Veteran's claim of entitlement to service connection for a psychiatric disorder to include anxiety disorder and PTSD is reopened.


REMAND

The Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's current psychiatric disability. 

The Veteran was provided with a VA examination in December 2010 in which the examiner diagnosed the Veteran with anxiety disorder not otherwise specified (NOS); however, the examiner did not provide an opinion as to whether the Veteran's anxiety disorder is causally related to his service.  As the Veteran's claim has been recharacterized as one of entitlement to service connection for a psychiatric disorder to include anxiety disorder and PTSD pursuant to Clemmons, 23 Vet. App. at 5-6, a medical opinion on the issue of nexus is necessary in order for the Veteran's claim to be properly adjudicated.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted above, the Veteran underwent a mental status evaluation in February 2011 in which the examining LMSW diagnosed the Veteran as meeting the DSM-IV criteria for moderate chronic PTSD.  The Board acknowledges that because the LMSW is not a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), she is not qualified to provide an opinion confirming that (1) the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and/or (2) that his symptoms are related to the claimed stressors related to the fear of hostile military action.  See 38 C.F.R. § 3.304(f)(3).  However, as this evidence was not available for consideration by the December 2010 VA examiner and additionally indicates that the Veteran may currently suffer from PTSD, a VA examination is necessary to provide clarification as to the nature and etiology of any current psychiatric disability. 

With respect to the Veteran's claim of entitlement to an increased rating for his service-connected left knee disability, the Board finds that remand is necessary in order to obtain relevant private treatment records and provide the Veteran with a new VA examination.  

VA treatment records reflect that the Veteran underwent a surgical procedure on his left knee; however, no such records have been associated with the claims file.  Specifically, a February 2008 VA treatment record states that the Veteran reported undergoing a "surgical procedure of some sort . . . as well as a left knee scope in the 1980s," while a March 2008 treatment record states that the Veteran underwent a scope of his left knee in the 1980s at "Schumpert."  A February 2009 VA treatment record additionally directs the Veteran to "[follow up] with non-VA orthopedic surgeon," while the February 2011 VA mental status evaluation noted that the Veteran reported having had knee surgery.  Because it appears that there may be outstanding private medical records that may contain information pertinent to the claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In the May 2012 VA examination and Disability Benefits Questionnaire, the examiner marked "no" to the questions of whether the Veteran had ever had total knee joint replacement, arthroscopic surgery, or any other knee surgery.  As noted above, VA treatment records indicate that the Veteran has reported undergoing a surgical or arthroscopic procedure on his left knee in the 1980s.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that the May 2012 VA examination is substantially lacking in probative value, and thus on remand, the Veteran must be afforded an adequate examination to assess the current severity of his left knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records from March 2012 to the present.   
2.  After completing the above development, schedule the Veteran for an examination conducted by a VA psychologist or psychiatrist to determine the nature and etiology of any psychiatric disorder, to include anxiety disorder and PTSD.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

The examiner is additionally asked to accomplish the following:

(a)  Identify all psychiatric disorders that have existed at any time since the Veteran filed his claim to reopen entitlement to service connection in September 2010.  Specifically state whether the Veteran has a current diagnosis of PTSD.  While review of the entire file is required, particular attention is invited to the following particular records: 

(i)  A December 2010 VA examination report in which the Veteran was diagnosed with anxiety disorder NOS; and

(ii)  A February 2011 VA mental status evaluation in which the Veteran was diagnosed with PTSD.

(b)  If PTSD is found, the examiner must state whether the in-service stressors relied upon to support the diagnosis are the cause of the Veteran's PTSD.  

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder that the Veteran has had since he filed his current claim had onset during his active service or was caused by his active service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his left knee, to specifically include the Christus Schumpert Health System located in Shreveport, Louisiana. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

4.  After all efforts to obtain and associate with the Veteran's claims file any outstanding treatment records referable to the left knee have been completed, (see paragraph 3 above), schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  

In addition, the examiner should provide an opinion as to the symptoms and functional loss attributable to the Veteran's service-connected left knee disability. 

5.  Following completion of the above action, readjudicate the Veteran's claims with consideration of any additional information obtained as a result of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


